NOTICE OF ALLOWANCE
Reasons for Allowance
The claimed invention is drawn to an oligosaccharide-carrier conjugate comprising an oligosaccharide (which is a β-1,6-linked glucosamine that is 0-40% acetylated and 5-11 monomers in length) conjugated to a carrier that is tetanus toxoid through a linker.  Gening et al (Carbohydrate Research 342:567-575, 2007; of record) teach β-1,6-linked glucosamines that are 0-40% acetylated and 5-11 monomers in length (Page 570, Scheme 2)  to “be used as models for its biochemical and immunological properties” (Abstract), in particular “for further functionalization and glyconjugate design, which is the goal in the next step of our project” (Page 568, Column 1).  However, Gening et al do not further elaborate as to any proposed functionalization and/or glyconjugate design.  Although Maira-Litran et al (Infection and Immunity 73:6752-6762, 2005; of record) teach related oligosaccharide-diphtheria toxoid carrier conjugates and Dehottay et al (WO 2006/100108; of record) indicate the interchangeability of diphtheria toxoid and tetanus toxoid as carrier proteins, it is ultimately concluded that, at the time the invention was made, it would not have been prima facie obvious to modify the β-1,6-linked glucosamines of Gening et al in view of Maira-Litran et al and Dehottay et al to arrive at the instantly claimed conjugates with a reasonable expectation of success.  As such, the claimed invention – which contains written support and is determined to be enabled – is ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611